Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 16/891,999 filed on 06/03/2020.
Claims 1-30 pending in this application.

Election/Restrictions
This application contains claims directed to the following patentably distinct species: at least 2 species identified as:  
Species 1: paragraph 0046:
[0046] In at least one embodiment, a mobile datacenter cooling system is described and has at least one container including a container manifold to circulate coolant associated with a cooling tower that is mounted on or located adjacent to at least one container having one or more liquid-cooled racks and to enable fluid coupling of the container manifold with a second container manifold of a second container. 

Species 2: paragraph 0046
[0046] ... In at least one embodiment, at least one processor for a mobile cooling system is described. The at least one processor includes at least one logic unit to train one or more neural network having hidden layers of neurons. The one or more neural network is for evaluating temperature requirements of one or more liquid-cooled racks to be hosted in a container, for evaluating flow rates or flow volumes of a coolant based in part on their associations with the temperature requirements, and for evaluating at least one physical constraint of the container or a second container hosting a cooling tower to cool the one or more liquid-cooled racks. The at least one processor provides an output indicative of coolant requirements for the one or more liquid-cooled racks that is within at least one physical constraint of the container or the second container. Further, in at least one embodiment, at least one processor is described as having at least one logic unit to control one or more flow controllers associated with a container manifold to circulate coolant associated with a cooling tower to one or more liquid-cooled racks within at least one container and to enable the coolant to flow from the container manifold to a second container manifold of a second container.

The species are independent or distinct because the above identified species are mutually exclusive and not obvious variants. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic. 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. 
The election of the species may be made with or without traverse. To preserve a right topetition, the election must be made with traverse. If the reply does not distinctly andspecifically point out supposed errors in the election of species requirement, the electionshall be treated as an election without traverse. Traversal must be presented at the time ofelection in order to be considered timely. Failure to timely traverse the requirement willresult in the loss of right to petition under 37 CFR 1.144. If claims are added after theelection, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct,applicant should submit evidence or identify such evidence now of record showing thespecies to be obvious variants or clearly admit on the record that this is the case. In eitherinstance, if the examiner finds one of the species unpatentable over the prior art, theevidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the otherspecies.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4387, respectively. The examiner can normally be reached on every Monday-Thursday and the second Friday of the bi-week from 7:30AM to 5:00PM.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hyung Sough, can be reached at (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300. 
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/TUAN C DAO/            Primary Examiner, Art Unit 2193